Title: Notes on the Lake Country Tour, [31 May–7 June] 1791
From: Madison, James
To: 


Editorial Note
Until recent times historians interpreted the trip JM and Jefferson took to Lakes George and Champlain, as well as their swing through New England and across the Long Island Sound, as a politically motivated journey. Beguiled by the contemporary commentaries of Federalists, students of the period argued that the two Virginians sought northern support for their opposition to the Hamiltonian policies ascending in Washington’s administration and also hoped to escape embarrassment stemming from the Philadelphia publication of Paine’s The Rights of Man. JM had planned to meet John Beckley, clerk of the House and a political confidant, at Portsmouth, New Hampshire; and perhaps such a meeting would have been devoted to legislative matters. However, a lame horse prevented the rendezvous, and all the evidence suggests that Jefferson and JM steered clear of politics (Malone, Jefferson and the Rights of Man, pp. 359–63; Brant, Madison, III, 339–40; Marsh, “The Jefferson-Madison Vacation,” Pa. Mag. Hist. and Biog., LXXI [1947], 70–72).
Unlike Jefferson’s colorful journal of the trip in letters to his family and occasional reports to Washington, JM’s accounts were spare and scientific. Indeed, they resemble the soil and price surveys of European observers like William Strickland, whose book-length discussion of American agriculture arrested JM’s attention when it appeared ten years later (Tench Coxe to JM, 11 June 1801 [DLC]). As with most travelers, they sought proof that their own part of the country was more blessed than any other. No doubt JM shared Jefferson’s view that their home region would look all the more inviting for their “eastern” sojourn. “On the whole,” Jefferson wrote his daughter, “I find nothing anywhere else, in point of climate, which Virginia need envy any part of the world .… We have reason to value highly the accident of birth in such a one as that of Virginia” (Jefferson to Martha Jefferson Randolph, 31 May 1791, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of
          Thomas Jefferson (10 vols.; New York, 1892–99)., V, 338). Of these northern climes JM asked only “Health recreation & curiousity,” and apparently the search was fruitful. When in mid-June the two parted company on Long Island, Jefferson thought that while the late heats caused JM “some bilious dispositions,” on the whole JM looked “in better health than I have seen him” (JM to Jefferson, 12 May 1791; Jefferson to Monroe, 10 July 1791, ibid., V, 351).
 
[31 May–7 June 1791]
May 31. 1791.—Lake Champlaine from Ticonderoga to 7 or 8 miles beyond Crown point.

(Aspect) The East side of the Lake rather low & sufficiently level. The soil generally good. The useful growth Sugar maple, white pine, White Cedar. The west side, mountainous a little off, and sometimes on the lake. The soil in part only fit for cultivation. The useful growth nearly the same as on the East side. Crown point is a limestone rock: so Tyconderoga. The soil at both fertile in grasses.
(Population). The East side pretty generally settled & the lands opened. On the West the houses are thinly scattered within view from the lake; but settlements are said to be rapidly forming westward of the mountains bordering on the lake. On Crown point is one family only. On the opposite side the country is well inhabited. At Tyconderoga are several families. The opposite side also well inhabited.
(prices of land) Of unimproved land on the East side, about 2 dollars per acre: of improved about 4 dollars. On the west side the prices could not be learned.
(Cultivation). Grass (Timothy & red clover cheifly) & Wheat may be called the Staples. An acre of good land yields 30 bushs. Indian Corn Rye, potatoes, flax but not Hemp are grown. A considerable quantity of pot & pearl ashes is made partly from hearth partly from field ashes. Maple sugar is made for domestic use, and the manufacture increasing fast.
The price of wheat from ½ to ⅔ of a dollar a bushel. Of hearth ashes about 1/12: of field do. about 1/15 of a dollar a bushel. Of maple sugar 1/12 of do. per lb.
Trade. At present Wheat, flour, & pot & pearl ashes are the cheif exports. The trade of the lake is divided between Canada & N. York. The price of Wheat being greater in the latter gives it the advantage in the present competition. The future & permanent course of the trade will depend much on the improvements that may be made in the communication with the Hudson. Some preliminary steps have been taken by the Legislature of N. York, for connecting the navigation of this river with Wood Creek. The portage through that channel is now fourteen miles. The portage through Lake George consists of 1⅔ miles from the waters of Lake Champlain into that Lake, and of 14 miles to Fort Edward; from whence too the carriage tho not impracticable by water, is generally made in waggons to Albany, or to one of the little towns a few miles above it.

Dry goods can be imported rather cheaper through Canada than through N. York with the present duties on them.
Tobacco, French brandy, tropical fruits are smuggled from the U. S. through Lake Champlain into Canada.
The price of Wheat on Lake Champlain about ⅔ dollar, freight to Lake George 9d. N. Y. Cury. per Ct. from L. G. to N. Y. 4/2. from L. Champlain to Quebec about 2/5.
June 1. Lake George. On each side are mountains of considerable height the entire length of the lake. They are very rocky & have scattered intervals only of arable land. This appears to be good. Near the shore it is sometimes sandy. A considerable part of these mountains is said to be unlocated, but not likely to remain so, as far as they can be turned to any account. The growth of most value is Sugar maple, white pine, white & red Cedar.
At Fort George are a few families concerned in the litter trade & ferriage thro the Lake. On the East side not a House is seen except one at the North end owned & inhabited by a free Negro. He possesses a good farm of about 250 Acres which he cultivates with 6 white hirelings for which he is said to have paid about 2½ dollrs. per Acre and by his industry & good management turns to good account. He is intelligent; reads writes & understands accounts, and is dextrous in his affairs. During the late war he was employed in the Commissary department. He has no wife, and is said to be disinclined to marriage: nor any woman on his farm. On the West side from Fort George to Sabath day point (24 miles) not a house is seen except a hut near the fort inhabited by the family of a hunter. At Sabbath day point is a small clearing with a small log house, now abandoned. At friends point 5 miles from the North end of the Lake one or two families are settled on a small clearing. From this northward the side of the Lake is again uninhabited. At the carrying place are several families and at one of the falls a saw & Grist Mills.
June 2. Fort Edward. The road from L. George to Fort Edwd of 14 Miles runs along a high sandy ridge 5 or 6 Miles wide. The land is barren, and little cultivated. Its growth principally Pitch pine, partly White pine. There is some Sugar maple, but rather in bushes than trees. Two or three miles from Fort Edward, at the junction of the roads leading to Lake George & Wood Creek are 6 or 7 Houses, the germ of a Town called Kingsberry. Here we saw a sow having a litter, belled in the manner of Cattle & Sheep. The rest of the Country visible from the road is uninhabited except in a few instances where Houses or rather huts are built for the accomodation of waggons passing to & from L. George. The little cultivation on the road consists cheifly of rye & Wheat.
At Fort Edward are 6 or 7 Houses. The land immediately on the river is flat & good but too sandy. Wheat & rye are cheifly cultivated. Much White pine is brought hither to be worked into Lumber at Mills a little below & carried down in rafts. Staves & Shingles are also exported from this place. The fort is on the East bank of the river, and could only be defensible agst. small arms, high ground in its vicinity effectually commanding it. From Fort Edwd. to Saratoga the roads runs through the flats of the river, which are under cultivation but wear the face of a new country. The soil is good but often very sandy. Grasses (timothy red & white Clover cheifly) wheat & rye with some peas sewn in broadcast, & flax covered it. Much White pine was seen along the beach ready for being rafted.
June 3 & 4. From Saratoga to Bennington 31 miles. The road runs thro’ first about 3 miles of high level pine barren, then 7 or 8 of very hilly clayey and middling land the growth sugar maple & white pine—then 7 or 8 of a fine fertile vale separating two ridges of low mountains the growth the same—then 10 or 12 of hilly or rather mountainous ground rich & covered cheifly with sugar maple & Beach. After leaving the pine barren the country is closely settled. Throughout the cultivation consists of grasses (timothy red clover green sword & a similar grass with red blossoms called red top) Wheat rye Some Indian Corn potatoes & flax & potash. The spontaneous pasturage is white clover. Some sugar is made & much may be. The attention seemed to be increasing toward that object. The line dividing N. Y. & Vermont is about 6 or 7 miles from Bennington. Within the former the lands are held partly by lease at the rate of ⅛ dollar per acre: partly in fee-simple. In the latter almost wholly in fee. The farms vary from 50 to 200 acres, in a few instances they exceed 200. The settlers within both are cheifly emigrants from N. England. Their living is extremely plain & œconomical particularly in the table & ordinary dress. Their expence is cheifly on their Houses which are of wood & make a good figure without; but are very scantily furnished within. The Settlmt having proceeded Westwd. within N. Y. the improvements decrease in that direction.
The price of land varies from 3 or 4 dollars to 7 or 8 where it is in wood; & from 5 or 6 to 10 or 15 where under cultivation.
The trade goes to Lansingborough.
June 6. From Bennington to Dalton 38 miles, through Pownal with which Vermont ends.  in Massachts. Lanesborough & Pittsfield. This is a valley in general, lying between the Green Mountains on the East & a ridge detached from them on the West. It narrows & widens as you pass, is sometimes rich level & well cultivated particularly in Lanes-borough & Pittsfield; sometimes steep rocky & scarcely admitting cultivation. In general it may be said to be pretty closely settled. The sugar maple White Oak, Beach & sometimes white pine make the principal figure in its forests: in its feilds—Grass, Wheat, rye, oats, Indian Corn potatoes, flax. Potash is also made. The farms are small & held according to the plan of N. England. The manners as described already. The trade from all the country West of the Green Mountains goes to N. York thro the North river.
June 7. From Dalton at the foot of the Green Mountains to Northampton on Connecticut river 34 Miles, the road crosses the G. Mountains which consists first of a High ridge and then a succession of rocky mountainous grounds to within 5 or 6 miles of the river. Sugar maple, Beach, Hemlock, Spruce & double & single Aspen are most seen in the forest. On the West side of the Mountain, Wheat grows well along with the other objects of cultivation already mentioned. On the East among the Mountains, it is so liable to be blasted as to be little sown. This circumstance makes the N. E. winds which have full operation on the East & agst. wch. the W. side is protected a probable cause of the difficulty of raising wheat in N. England. The climate much severer in genl. on the E. side. This mountainous country notwithstanding its disadvantages from climate, steepness, & rockiness, and sometimes sterility, is laid out in Townships, settled the whole way, in some places very thickly—and occasionally presents a very cultivated aspect. The land in forest sells from three to 6 or 7 dollars improved from 6 to 15 dollrs. per acre. The articles cultivated are the same as before, except wheat wch. is little sown. Rye is also often sown in the spring. The trade principally falls to Connecticut river at Nhampton—Springfield & Harford. Near the first ridge, some of it goes to the North river.
